Citation Nr: 0210189	
Decision Date: 08/21/02    Archive Date: 08/29/02

DOCKET NO.  97-05 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia




THE ISSUE

Entitlement to service connection for a low back disorder, 
claimed as secondary to the service-connected stress fracture 
residuals of the inferior pubic rami.




REPRESENTATION

Appellant represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran had active duty for training from November 1983 
to May 1984.  

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from a January 1997 decision of the RO.  

The Board remanded this matter to the RO in December 1998 for 
additional development of the record.  



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim of service connection for a low back disorder, as 
secondary to the service-connected stress fracture residuals 
of the inferior pubic rami, has been developed.  

2.  The veteran is not shown to have suffered a low back 
injury in service or for several years thereafter.  

3.  The veteran is not shown to have a current low back 
disability that was caused or aggravated by the service-
connected stress fracture residuals of the inferior pubic 
rami.  



CONCLUSION OF LAW

The veteran does not have a low back disability that is 
proximately due to or the result of the service-connected 
stress fracture residuals of the inferior pubic rami.  
38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.310 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

A careful review of the service medical records shows that 
the veteran's spine was clinically evaluated as normal on her 
enlistment examination performed in August 1983 and at the 
time of the separation examination performed in May 1984.  

The veteran was noted to have suffered stress fracture to the 
right pubic ramus during service.  She experienced right hip 
and right lower extremity pain and weakness.  A February 1984 
radiograph report also shows that the veteran was assessed 
with a stress fracture of the left pubic ramus.  

An April 1986 VA examination shows that the veteran had 
normal range of motion of her back in all directions.  She 
complained of increasing pain in the pelvic area since the 
birth of her son.  After performing a physical examination 
and reviewing x-ray studies, the examiner diagnosed the 
veteran with status post healed fracture of the inferior rami 
of pelvic bone, bilateral, with residuals symptoms of pain, 
without any objective findings.  

An outpatient treatment report, dated in February 1988, shows 
that the veteran complained of having low back pain.  An 
examination of the spine showed flexion to 90 degrees, with 
the veteran able to touch her feet while standing.  Her 
extension was to 30 degrees with lateral rotation to 35 
degrees and lateral flexion to 90 degrees.  

The report of an April 1988 VA examination reveals a history 
that the veteran had a difficult labor in 1985 that had 
required the use of forceps.  

In August 1996, the veteran was reported to have re-injured 
her back after lifting a couch about two days before.  She 
also indicated that stress at her job contributed to the 
pain.  She had a history of a fracture of the pelvis and was 
assessed with an exacerbation of back pain.  On a subsequent 
examination, the veteran reported that she had injured her 
back during service in 1982 and had had intermittent lower 
back pain since then.  She was reported to have tenderness 
over the lower back.  

In September 1996, the veteran was assessed with chronic 
lower back pain.  In October 1996, she was reported to have 
back pain that was much improved and to be tender over the 
lumbosacral area.  Her range of motion was noted to be 90 
percent of normal.  

On a November 1996 VA examination, the veteran was reported 
to have had a history of stress fractures of the right and 
left inferior pubic rami.  This was reported to have occurred 
during basic training in 1983.  The veteran indicated that 
she had injured her lower back at the same time and had 
walked on crutches for eight weeks following the stress 
fractures.  

The veteran believed that the stress fractures were secondary 
to doing push-ups and running with combat boots on asphalt.  
She recalled that she had increasing pain in her hips and 
lower back since the initial injury in service.  She 
reportedly had received physical therapy for the previous six 
weeks and was on pain medication for the hips and lower back.  

An examination of the lumbar spine revealed that she had a 
great deal of tenderness.  Her forward flexion was reported 
to be limited to about 70 degrees, backward extension to 10 
degrees, left and right lateral flexion to 30 degrees and 
rotation to the left and right to 35 degrees.  The veteran 
was reported to have pain with standing on toes and squatting 
and was only able to accomplish 45 degrees parallel to the 
floor.  

X-ray studies of the hips and lumbar spine were reported to 
be essentially unremarkable.  The veteran was diagnosed with 
history of bilateral stress fractures of the right and left 
inferior pubic ramus, with continued pain syndrome and 
chronic lumbar pain syndrome that apparently occurred at the 
same time as the stress fractures.  The pain in her lower 
back and hips was reported to be somewhat limiting on 
physical exercise, especially when lifting, bending and 
squatting.  There was evidence of tenderness and pain at 
maximum ranges of motion that limited her physical ability.  

On a VA spine examination in February 1997, the veteran 
claimed that her back disability was secondary to her 
service-connected bilateral hip disability.  She indicated 
that she had been healthy prior to 1982, when she went to 
boot camp and ran on asphalt five miles a day in combat 
boots.  She reported having doubled over with severe pain in 
the left groin and being that she had pulled a muscle.  She 
reported having had pain on the right side.  

Reportedly, her x-ray studies revealed that she had bilateral 
pelvic fractures.  She reported having a chronic recurrence 
of back pain since her pelvic fractures.  X-ray and CT 
studies of the lumbosacral spine were reported to have been 
normal in January 1990, and x- ray studies of the hip, pelvis 
and lumbosacral spine revealed no osseous or articular 
abnormalities in November 1996.  

An examination revealed no postural abnormality or fixed 
deformity; there was normal musculature of the back; her 
forward flexion was limited to 15 degrees when the veteran 
complained of pain; her backward extension was to 10 degrees 
with pain; lateral flexion was to 30 degrees, bilaterally; 
with no objective pain on motion or evidence of neurological 
involvement.  

The examiner reported that it was not clear to him whether 
the veteran's pelvic fractures would translate throughout to 
lumbosacral disability if she was limping in some way to 
increase the imbalance between the two.  

The examiner then noted an August 1996 medical report that a 
back disability had begun one and a half weeks after moving 
furniture and reported that it was not clear to him that 
there was a connection between low back injury and the pelvic 
fractures.  He reported that there was no clear evidence of a 
low back injury in service or a connection to the pelvic 
fractures.  

The impression of the lumbar spine radiology report was that 
of an essentially normal lumbar spine.  

The VA outpatient treatment records dated in October 1997 
revealed that the veteran complained of having lower back 
pain that ran down the legs with numbness in the feet.  She 
had a past medical history of pelvic fractures.  The veteran 
was negative for paraspinal spasm and had a 75 percent 
straight leg raise without radicular pain.  She was diagnosed 
with chronic mechanical back pain.  

A June 1999 report shows that a CT of the veteran's lumbar 
spine revealed a mild diffuse disk bulge at the L4-5 level.  

A June 2000 MRI report shows that there was no evidence of 
disk herniation or neural compromise, but that lesions of the 
L1 and L3 vertebral bodies were present.  The examiner 
recommended a follow-up MRI if primary malignancy was not 
suspected to document stability.  

The report of an October 2001 VA examination and an April 
2002 addendum is also of record.  The examiner found that x-
ray studies of the lumbosacral spine were interpreted as 
being essentially unremarkable; that MRI studies of the 
lumbar spine disclosed beginning hemangiomas on L1 and L2, 
but no herniated disks; and that an electromyogram done on 
December 2000 disclosed an L5-S1 radiculopathy.  The 
impression was that of chronic low back syndrome with left 
radiculopathy and sciatica.  

The examiner also found that there appeared to be no 
correlation between the veteran's service-connected injuries 
and her present symptoms.  Specifically, her present 
complaints of low back pain did not appear to be related to 
her service-connected injury [to her hips] as described in 
the clinical records.  


II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Continuity of symptomatology, however, is required where a 
condition noted during service is not shown to be chronic.  
38 C.F.R. § 3.303(b).  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111.  

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected and, when service connection is thus established 
for a secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

After a careful review of the record in the instant case, the 
Board finds that the preponderance of the evidence is against 
the claim of secondary service connection for a low back 
disorder.  

First, the veteran reports having had back pain since an 
injury during basic training in 1983.  However, the Board 
finds that a review of her service medical records and the 
subsequent medical evidence shows that the veteran did not 
manifest back injury or any related complaints in service or 
for several years thereafter.  

Significantly, the May 1984 separation examination shows that 
her spine was clinically evaluated as being normal.  

Further, the reports of the recent VA examinations make it 
clear that the veteran did not manifest back treatment or 
actual symptoms until after an incident moving furniture in 
1996, many years subsequent to service.  

Additionally, based on a review of the record, the VA 
examiner opined that there appeared to be no correlation 
between the veteran's service-connected injuries and her 
present symptoms.  Specifically, her present complaints of 
low back pain did not appear to be related to her service-
connected injury [to her hips] as described in the clinical 
records.  

While the November 1996 examination reported that the veteran 
had chronic lumbar pain syndrome that appeared to have begun 
at the time of the stress fracture injuries in service, the 
Board finds that this statement is not supported by the 
medical evidence in the record, as discussed hereinabove.  

Thus, because the evidence does not show that the veteran has 
current low back disability that was caused or aggravated by 
the service-connected disability, the claim of secondary 
service connection must be denied.  


III.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326). Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

The Board notes that the veteran has been informed of what 
information was needed to support her claim in rating 
decisions, Statements of the Case, Supplemental Statements of 
the Case, and letters sent to her by the RO.  

The Board notes that the RO and the veteran were unable to 
obtain a private medical record compiled in conjunction with 
an insurance claim, because the private physician would not 
release the report without consent of the insurance company 
and the veteran could not provide VA with a current correct 
address or other sufficient information required to conduct a 
search for this record.  

However, the Board notes that the duty to assist is not a one 
way street, and the veteran is required to provide VA with 
sufficient information to conduct a search.  The RO informed 
the veteran that it was unable to obtain this record, of its 
efforts, and what action would be taken with respect to her 
claim.  

Thus, VA has met its duty to notify under the circumstances 
of this case.  The Board finds that the veteran is not 
prejudiced thereby and no further assistance in developing 
the facts pertinent to her claim is required.  

In this case, the Board finds that there is sufficient 
evidence of record to decide her claims, any further remands 
would be futile, and no prejudice to the veteran results from 
adjudication of her claim on the merits.  




ORDER

Secondary service connection for a low back disability is 
denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

